1.	Applicants’ election without traverse of Invention I (claims 1-18 and 20) in the reply filed on 6/30/2022 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

2.	The Examiner submits that Applicants consider replacing “reference marker” with “reference marker device” in claim 1, line 1 for consistency with “reference marker device” in claim 1, line 8. 
Similarly, claim 8 might be enhanced by replacing “marker device” with “reference marker device” to further align with how this element is termed in claim 1.

3.	Claims 8, 12, and 20 are objected to.
The second line of claim 8 should be indented for consistency with the indentation format of other claims, such as claim 1, line 2.
In claim 12, since the term “plurality” in line 1 is a singular noun, the verb “comprise” in line 2 should be replaced with “comprises” for subject-verb agreement.
The third line of claim 20 should be indented for consistency.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment mechanism of claim 10 and the actuator of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 11-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first end and the second end of the cannula" in line 2.  There is insufficient antecedent basis for this/these limitation(s) in the claim.
Regarding claim 11, it is unclear whether the plurality of anchoring elements and the outer surface are required since these elements are not positively recited. Further regarding claim 11, since the deployment of the anchoring device or the capability of deployment of the anchoring device as claimed requires the plurality of anchoring elements and the outer surface, claim 11 is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between elements. The omitted elements are: the plurality of anchoring elements and the outer surface. See MPEP § 2172.01.
In claim 20, line 3, the limitation “a plurality of reference marker devices attached to a patient” is indefinite. In one interpretation, the scope of the claim requires a patient. In such an interpretation, the claim can be rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. In a second interpretation, the limitation “a plurality of reference marker devices attached to a patient” implies that a plurality of reference marker devices being are to a patient during use (i.e. no patient required). The Examiner recommends the claim be amended to clarify that a patient/human is not encompassed by the claim. Suggested language includes “attachable to a patient,” “configured to be attached to a patient,” and “adapted to be attached to a patient.”
In claim 20, the limitation beginning with “at least a first reference marker is attached using an apparatus comprising” (lines 3-4) and ending with “as recited in claim 1” (line 13) is indefinite. For example, it is unclear how a method step of attaching a reference marker “using” the non-positively recited apparatus set forth in lines 5-13 limits the physical system of claim 20, if at all. It is also unclear whether claim 20 requires the “at least a first reference marker” to be one of the “plurality of reference marker devices” set forth in line 3, or whether claim 20 more broadly allows “at least a first reference marker” to be a reference marker device that is not one of the plurality set forth in line 3.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (US 2005/0085714; “Foley” herein). A system (e.g. Fig. 1) is configured for performing image guided surgery. The system comprises a motion tracking system comprising at least one optical sensing device (e.g. 22). The system comprises a plurality of reference marker devices (e.g. 104, 106; Fig. 8A) configured to be attached to a patient (e.g. 202). 
At least a first reference marker device is capable of being attached using the apparatus of lines 5-13 of claim 20. For example, said apparatus can be used to create a pilot hole which is then used to attach device 104 to bone via said pilot hole. 

7.	Claims 1, 3-10, and 16-18 are allowed. Claims 2 and 11-15 would be allowable except for any applicable matters in Secs 2-5 above. Claim 20 would be allowable if the device of claim 1 is positively recited.

8.	The following is an examiner’s statement of reasons for allowance or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Lee et al. (US 2004/0030237) discloses an apparatus (e.g. 120) for interacting with a reference marker (e.g. 106) and an anchor (e.g. 104), but fails to disclose at least a sharp tip located proximate to a first end of an elongated member that is configured to break through a cortical surface of a bone of a patient to enable the elongated member to be advanced into the bone and an anchoring device that is extendable from the elongated member in order to anchor the apparatus within the bone and inhibit relative movement of the apparatus and the bone. There would have been no obvious reason(s) to modify the Lee et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Lee et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Lee et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775